       Case 1:20-cv-00651-GLS-DJS Document 86 Filed 10/20/20 Page 1 of 11




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

REV. STEVEN SOOS, REV. NICHOLAS STAMOS,
JEANETT LIGRESTI, as parent and guardian of infant
plaintiffs, P.L. and G.L., DANIEL SCHONBURN,
ELCHANAN PERR, MAYER MAYERFELD, MORTON                                      DECLARATION OF DR. JAY
AVIGDOR,                                                                    VARMA

                                                             Plaintiffs,    20-CV-00651

                              -against-

ANDREW M. CUOMO, Governor of the State of New
York, in his official capacity, LETITIA JAMES, Attorney
General of the State of New York in her official capacity,
KEITH M. CORLETT, Superintendent of the New York
State Police, in his official capacity, HOWARD A.
ZUCKER, M.D., New York State Commissioner of Health,
in his official capacity, BETTY A. ROSA, Interim
Commissioner of the New York State Education
Department, in her official capacity, EMPIRE STATE
DEVELOPMENT CORPORATION (“ESD”), a New York
State Public Benefit Corporation, BILL DE BLASIO,
Mayor of the City of New York, in his official capacity,
DR. DAVE A. CHOKSHI, New York City Commissioner
of Health, in his official capacity, TERENCE A.
MONAHAN, Chief of the New York City Police
Department, in his official capacity, RICHARD
CARRANZA, Chancellor of the New York City
Department of Education in his official capacity,

                                                         Defendants.

----------------------------------------------------------------------- X


                 DR. JAY VARMA, declares pursuant to 28 U.S.C. § 1746, under penalty of

perjury, that the following is true and correct:

                 1.       I am presently employed as Mayor Bill de Blasio’s Senior Advisor for

Public Health.




                                                         1
      Case 1:20-cv-00651-GLS-DJS Document 86 Filed 10/20/20 Page 2 of 11




              2.      After graduating magna cum laude with highest honors from Harvard, I

completed medical school, internal medicine residency, and chief residency at the University of

California, San Diego School of Medicine. In 2001, I joined the Center for Disease Control and

Prevention (“CDC”) Epidemic Intelligence Service, working on foodborne diseases. From 2003

to 2008, I served in Bangkok, Thailand, directing CDC’s TB programs and research in Southeast

Asia. From 2008 to 2011, I served in Beijing, China, directing CDC’s International Emerging

Infections Program which assisted the Chinese government on infectious diseases. From 2011 to

2017, I served as the Deputy Commissioner for Disease Control at the New York City

Department of Health and Mental Hygiene. From 2017 to April 2020, I served as the Senior

Advisor to Africa Centres for Disease Control and Prevention at the African Union in Addis

Ababa, Ethiopia. I guided the creation of Africa CDC, developing its strategy and supporting

implementation of its public health programs, and authored the Africa CDC’s continent-wide

strategy for COVID-19 in Africa and critical policy documents on COVID-19 control

measures. I have authored 138 scientific manuscripts, six essays, and one book. A Captain in the

United States Public Health Service, I have been recognized as the U.S. Public Health Service

Physician Researcher of the Year (2010) and Physician Leader of the Year (2017), and have

received the two highest awards in the US Public Health Service (Distinguished Service Medal,

2011; Meritorious Service Medal, 2018).

              3.      I submit this declaration in support of defendant Bill de Blasio’s, Dr. Dave

A. Chokshi’s, Terence A. Monahan’s and Richard Carranza’s (City Defendants) opposition to the

motion for a temporary restraining order (“TRO”) enjoining enforcement of Governor Cuomo’s

Executive Order 202.68 (the “subject Order”) issued on October 6, 2020.




                                               2
         Case 1:20-cv-00651-GLS-DJS Document 86 Filed 10/20/20 Page 3 of 11




                  4.       The subject Order directed that the State Department of Health determine

areas in the State that require enhanced public health restrictions due to severe increases in the

number of COVID-19 infections in specific geographic areas of New York State and impose

mitigating measures in those areas.

Zones

                  5.       The virus that causes COVID-19 infection has not been eliminated from

the United States or anywhere in the world, because there is no medication that can cure

infection, and no vaccine that can prevent infection. Many people remain infected in the United

States and the rest of the world, creating a large pool of infected people that can infect others.

                  6.       COVID-19 is most commonly transmitted by small viral particles exhaled

by an infected person that are deposited into the nose, mouth, and/or eyes of an uninfected

person. These viral particles travel through the air. 1 The consensus by CDC, World Health

Organization (“WHO”), and other infectious disease experts is that the only way to limit illness

and death from this infection is through a combination of measures, including: individual

behaviors such as wearing masks, maintaining physical distance from others, washing hands, and

completely avoiding contact with others when ill; widespread testing with isolation of cases and

quarantine of contacts; and community social distancing measures. 2,3

                  7.       Community social distancing measures need to be adaptive to the state of

the epidemic: when incidence rises in a specific area, such measures need to be imposed; when


1
  Infected people that are asymptomatic can spread the virus and, if unaware they have the virus, pose a significant
risk to the spread of the virus, as they will not be taking the necessary precautions to prevent further spread.
However, if people are wearing face coverings, maintaining physical distance, and not gathering in large groups,
that risk is significantly reduced.
2
    https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e2.htm?s_cid=mm6915e2_w
3
 https://www.who.int/publications/i/item/overview-of-public-health-and-social-measures-in-the-context-of-covid-
19

                                                          3
         Case 1:20-cv-00651-GLS-DJS Document 86 Filed 10/20/20 Page 4 of 11




incidence declines, such measures can be progressively removed. It has been well demonstrated

from many places throughout the United States and globally that imposition of community social

distancing measures early during an increase in incidence effectively reduces transmission and

allows more rapid removal of those restrictions. 4,5

                   8.       In geographic areas in which there is widespread transmission, efforts to

minimize the frequency, duration, and intensity of contact within the community through

community social distancing can substantially reduce infections, illnesses, and deaths. In the

words of the CDC, “[c]ommunity mitigation efforts aim to reduce the rate at which someone

infected comes in contact with someone not infected, or reduce the probability of infection if

there is contact. The more a person interacts with different people, and the longer and closer the

interaction, the higher the risk of COVID-19 spread.” 6

                   9.       The subject Order’s zoned approach reflects the “community social

distancing” approach by imposing mitigation steps in geographic areas with high positivity rates.

The subject Order establishes three zones and sets forth different restrictions for each zone. The

red zone has the highest positivity rate. 7 In these areas of New York City (“City”), the orange

zone, or the “moderate severity” or “warning” zone, surrounds the red zone. The yellow zone, or

the “precautionary zone,” surrounds the orange zone. 8



4
    https://www.nature.com/articles/s41586-020-2405-7
5
    https://www.cdc.gov/mmwr/volumes/69/wr/mm6940e3.htm
6
    See https://www.cdc.gov/coronavirus/2019-ncov/community/community-mitigation.html
7
  It is my understanding that Plaintiffs allege that the sample size is too small to be statistically significant, thereby
purportedly making the positivity rates unreliable. In New York City, the percentage of the population receiving
tests in these areas is comparable to other areas in the City. Thus, comparing the positivity rates of the areas
provides accurate insight into which areas have higher positivity rates.
8
 See the following link for access to the current maps:
https://nycgov.maps.arcgis.com/apps/instant/lookup/index.html?appid=021940a41da04314827e2782d3d1986f

                                                             4
       Case 1:20-cv-00651-GLS-DJS Document 86 Filed 10/20/20 Page 5 of 11




                  10.      The greatest restrictions are in the red zones. Non-essential gatherings of

any size are not permitted. Houses of worship are permitted to be open at up to 25% capacity or

a maximum of 10 people, whichever is fewer. Restaurants may be open for take-out and

delivery only. By contrast, all other non-essential businesses in the red zone must be closed.

                  11.      In the Orange Zones (moderate severity or warning), the subject Order

prohibits non-essential gatherings greater than 10 people and allows up to 33% capacity in

houses of worship or 25 people, whichever is fewer. 9 Restaurants may allow outdoor dining with

a limit of four people per table. While certain other non-essential businesses (for which there is a

high risk for virus transmission such as gyms and salons) must be closed, other non-essential

businesses may operate at the same 50% capacity those businesses are operating at in the non-red

zone areas of the City.

                  12.      In the Yellow Zones (precautionary), non-essential gatherings greater than

25 people are prohibited, and up to 50% of capacity is allowed in houses of worship. That is,

houses of worship in the yellow zone are under the same restriction as houses of worship in areas

of the City not in a designated zone. Restaurants may be open for indoor dining (at 25%

capacity in New York City) with each table seating no more than 4 people.

                  13.      The multi-zone approach is necessary to prevent the spread of the virus

beyond the high incidence areas. When a geographic area is identified as needing community

social distancing measures, public health officials need to ensure that the restrictions take into

account the fact that people on the outer edges of a zone border are likely to conduct activities on

the other side of that border. Creating a “buffer” zone around the geographic area of widespread


9
 Although from a public health perspective I would recommend enforcing if a house of worship is occupied above
33% of it’s capacity as set forth in the subject Order, it is my understanding that due to the Preliminary Injunction
entered in this case, the City will only be enforcing if a house of worship in the orange zone is occupied above 50%
capacity.

                                                          5
      Case 1:20-cv-00651-GLS-DJS Document 86 Filed 10/20/20 Page 6 of 11




transmission is likely to help decrease the frequency, intensity, and duration of contact between

people at highest risk of infection (those within the “red” zone) and those outside, but in close

proximity to, the red zone.

Houses of Worship

                14.     It is my understanding that the plaintiffs in this case are arguing that the

occupancy of houses of worship should not be restricted and should be treated like essential

services or other non-essential services that may be open at a greater capacity. However, in red

and orange zones, occupancy restrictions need to be stricter in houses of worship than other

indoor settings that may remain open (which, as noted above are very limited in red zones and

somewhat limited in orange zones) because (a) houses of worship have an increased risk of large

COVID-19 outbreaks compared to other indoor settings, (b) outbreaks in houses of worship have

an increased risk of causing community transmission.

                15.     Scientists have determined that a disproportionate number of COVID-19

cases can be linked back to events in which a single person with COVID-19 infection infects

many other people, also known as “super-spreading events.” 10                Gatherings of people from

different households present a particularly high risk, because a single person with COVID-19

infection infects many more people than they would otherwise have the opportunity to interact

with and those newly infected people now return to different households and, sometimes,

communities, further spreading the virus. Consequently, limiting the size of gatherings, as well

as requiring physical distancing and the use of face coverings, is particularly essential to stop the

spread of COVID-19, 11 as is advised by the WHO and CDC.



10
  See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7258476/pdf/20-0495.pdf
https://www.nature.com/articles/s41591-020-1092-0


                                                    6
         Case 1:20-cv-00651-GLS-DJS Document 86 Filed 10/20/20 Page 7 of 11




                   16.     Substantial scientific evidence indicates that transmission to multiple

people, also known as “clusters” or “outbreaks,” is more likely to occur in settings that are

indoors, have insufficient ventilation, and involve large numbers of people, in close proximity,

using their voices for speaking, chanting, and/or singing. 12

                   17.     Houses of worship are particularly high risk, because they involve large

numbers of people from many different households, arriving and departing at a similar time,

spending substantial time indoors, in close proximity, while using their voices for speaking,

chanting, and singing. 13 Large outbreaks have been documented in many parts of the US and

around the world attributable to services in houses of worship. 14 Outbreaks in Maine and in

South Korea document how an outbreak in a house of worship can cause a substantial number of

infections, illnesses, and deaths in a larger community, not simply among the attendees. 15

                   18.     Because COVID-19 is transmitted person-to-person, it spreads through

social networks. Outbreaks are particularly problematic when they bridge social networks, i.e.,




11
  Although outdoor gatherings are a safer option than indoor gatherings, COVID-19 can still be contracted while
outdoors, especially if people are not physically separated and wearing masks. Moreover, as with indoor gatherings,
the high rate of infection in the community makes the likelihood transmitting infection at a gathering greater by
virtue of simply being exposed to more people with COVID-19 infection. Thus, it is necessary to limit outdoor
gatherings, especially in high and moderate risk areas.
12
  See Leclerc QJ, Fuller NM, Knight LE, et al; CMMID COVID-19 Working Group. What settings
have been linked to SARS-CoV-2 transmission clusters? Wellcome Open Res. 2020;5:83. [PMID:
32656368] doi:10.12688/wellcomeopenres.15889.2 and Furuse Y, Sando E, Tsuchiya N, et al. Clusters
of coronavirus disease in communities, Japan, January-April 2020. Emerg Infect Dis. 2020;26. [PMID:
32521222] doi:10.3201/eid2609.202272
13
  See James A, Eagle L, Phillips C, et al. High COVID-19 attack rate among attendees at events at a
church — Arkansas, March 2020. MMWR Morb Mortal Wkly Rep. 2020;69:632-635. [PMID: 32437338]
doi:10.15585/mmwr.mm6920e2
14
     See https://www.nytimes.com/2020/07/08/us/coronavirus-churches-outbreaks.html
15
 See for example, https://www.bostonglobe.com/2020/09/17/metro/officials-believe-outbreak-linked-aug-7-
wedding-maine-tied-smaller-cluster-church/; https://graphics.reuters.com/CHINA-HEALTH-SOUTHKOREA-
CLUSTERS/0100B5G33SB/index.html.

                                                        7
       Case 1:20-cv-00651-GLS-DJS Document 86 Filed 10/20/20 Page 8 of 11




individuals from one household or social network infect people from a different social network,

as they can become “super-spreader” events.

                  19.      Houses of worship pose a higher risk in the spread of the virus than retail

and many the other non-essential activities that are subject to less restrictive mitigation strategies

in the orange zone pursuant to the subject Order. 16 For instance, when shopping in a store,

patrons generally do not stand in one place for a period of time, and typically have limited

contact with others. It is possible that a patron’s only contact with another person will be when

the patron interacts with the cashier for a few minutes before leaving the store. In contrast, when

in a house of worship, there are typically multiple people sitting or standing in a single room,

often singing, chanting or speaking for extended periods, and often in unison.

                  20.      Houses of worship are akin to movie theaters and concert venues, where

large numbers of people gather in a single space for a long period, often speaking or singing,

arriving and departing at a similar time, and coming from many different households. It should

be noted that at this time movie theaters and concert venues are not permitted to be open in any

part of New York City. 17 Under the subject Order, houses of worship in restricted zones are

treated no worse than other activities that pose a comparable risk to the public. Indeed, even in

red zones, houses of worship are permitted to remain open in a limited manner.

Schools
16
   It is my understanding that Plaintiffs argue that it has been mathematically calculated that the risk of contracting
COVID-19 in manufacturing environment, which is likely an essential business, is greater than the risk of
contracting COVID-19 in houses of worship. The risk of contracting COVID-19 in various indoor environments
depends on many factors including the prevalence of infection in the community, the number of people at the
event, adherence to the wearing of masks and maintaining physical distance, the adequacy of ventilation, and the use
of voices for speaking, chanting, and/or singing. Because of the number of variables involved, it is not scientifically
valid to calculate a mathematical risk for all types of factories, warehouses or congregate settings and for all services
held within houses of worship and compare the two. Policy needs to be made based on scientific consensus of
different levels of risk using both qualitative and quantitative measures and reasonable restrictions on the number of
people and types of activity permitted in different indoor settings.
17
  It also worth noting that indoor dining, which was only authorized on September 30, 2020 in New York City, is
limited to 25% capacity.

                                                           8
       Case 1:20-cv-00651-GLS-DJS Document 86 Filed 10/20/20 Page 9 of 11




                  21.      I understand that the plaintiffs in this case are also asserting that there is

no basis to close schools in the red or orange zones. Schools, however, typically draw students

and teachers from a variety of neighborhoods throughout the City. As discussed above, the

“community social distancing” approach depends not only on mitigating factors within the high-

risk community, but also requires a zoned approach to create a buffer to help contain the

outbreak. Closing of businesses and limitation on gatherings in the red and orange zones are

intended to help reduce the infection rate in those communities, while deterring people from

other communities from entering those communities. Allowing schools to be open would result

in people from all over the City entering high and moderate risk communities, which is

counterproductive to the zoned mitigation approach. In other words, the buffer zone would be

filled with holes. Thus, in order to reduce the exposure of people from low-risk communities to

people in the high and moderate risk communities, schools must be closed in those

communities. 18

Enforcement

                  22.      Enforcement of the subject Order is necessary and urgent. On August

10th, New York City had its lowest daily average of new cases (233) since the epidemic's peak.

In early September, the number of cases started rising. On September 24th, the daily average for

new cases was 352, a 50% increase in cases over 45 days. It then took only 12 days to increase

another 50% to 567 cases on October 6th. Since the date of the October 6, 2020 subject Order,

the daily average of new cases has begun to decline, and is currently 461 as of October 12, 2020.


18
  Although it is possible that people in the red and orange zones go to school (or work) in a non-designated area of
the City, and thus could potentially carry the virus with them, that is significantly different than bringing people
from elsewhere into a red or orange zone. There is a higher density of positive cases in the red and orange zones
then elsewhere in the City, meaning that a person that travels into those zones is likely to encounter a greater number
of infected people than if they remained outside those zones. Thus, the risk of people from outside the designated
zones contracting the virus by going to school or work in those zones is much greater than the risk of a person from
the red or orange zone transmitting virus while they are working or attending school outside these zones.

                                                          9
      Case 1:20-cv-00651-GLS-DJS Document 86 Filed 10/20/20 Page 10 of 11




This slight reduction in the number of positive cases, along with positivity rates in the red zones

that have more or less flattened or begun to reverse over the last two weeks, as explained in

paragraph 23, indicates that the combination of measures that have been taken (Phase 4

restrictions with the additional restrictions imposed by the subject Order) are having some

positive effect.

                   23.     For the week ending October 15, 2020, the red zone in Brooklyn had a

positivity rate of 7.83%, down from 8.07% the week prior. The positivity rate in the red zone in

the Flushing, Queens area was 3.36%, down from 3.99%. The positivity rate in the red zone in

the Rockaways, Queens area was 7.93%, up from 7.70%. 19 New York City’s overall citywide

rate is 1%. A positivity rate greater than or equal to 3% is used by New York City officials as an

indicator that there are high levels of transmission in a community. 20 In addition to being over

3%, the magnitude of disparity between the citywide rate and a particular area is a warning sign

that transmission in these communities is widespread and requires strong control measures to

prevent spread beyond that community.                The reproduction rate (or rate in which someone

positive for COVID 19 spreads it to others) in New York City is estimated to be 1.12 (meaning a

person positive for COVID 19 will typically infect just over one other person).                                 Any

reproduction rate above 1.0 is considered problematic for the control of the virus. While it is not

possible to determine the reproduction rate for the zones (due to their small size), I believe that
19
   The State’s positivity rates for these areas differ to some degree due to administrative differences in how they
group cases by the date (e.g., report date vs. specimen collection date). Regardless of which approach is used, the
State’s numbers demonstrate the same trend of increased positivity rates in these particular areas.
20
   Increases above 3% are much more significant than increases below 3%. For instance, a change from 1% to 2%,
while a 100% increase, is not as concerning from an epidemiological perspective as an increase from 3% to 4%. The
reason is that percentage positivity is a proxy for the number of infections in a community. Statistics from
jurisdictions throughout the United States and the world demonstrate that once infections cross a critical threshold,
the increase in cases goes from being linear (a steady upward slope) to being exponential (a rapid upward slope that
becomes steeper each day). See https://covid.cdc.gov/covid-data-tracker/#testing_testsperformed;
https://www.who.int/docs/default-source/coronaviruse/situation-reports/20201012-weekly-epi-update-9.pdf




                                                         10
         Case 1:20-cv-00651-GLS-DJS Document 86 Filed 10/20/20 Page 11 of 11




the reproduction rate is much higher in the red zones than citywide, and is likely driving the

City’s overall reproduction rate above 1.0. This means that the number of infected people in the

City will progressively increase as each positive person infects multiple others.

                   24.      New York City cannot risk a widespread resurgence of the virus. At least

19,237 people in the City have lost their lives to COVID-19. At least 243,975 New Yorkers have

been infected in the City, of which 57,694 have been hospitalized. 21 Every New Yorker (and

every American), has been socially, emotionally and economically impacted by the virus and the

necessary restrictions imposed to mitigate it. New York City has carefully reopened, balancing

the desire and need to return to pre-COVID-19 life, with the reality that the virus is still active,

and under the threat of a resurgence.

                   25.      In order to maintain that progress and continue to avoid the loss of life, the

City must be able to take proactive, swift and strong action to mitigate the spread of the virus in

the designated zones pursuant to the subject Order. An order enjoining the enforcement of the

subject Order places the City in a precarious situation, potentially undermining the months of

careful reopening and progress.

Dated:             New York, New York
                   October _20__, 2020

                                                                   _____________________________
                                                                   Jay Varma, M.D.




21
     See https://www1.nyc.gov/site/doh/covid/covid-19-data.page

                                                        11
